1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MONICA GONZALES,                              ) Case No.: 1:19-cv-00232-LJO-JLT
                                                   )
12                 Plaintiff,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                   )
13          v.                                     ) (Doc. 17)
                                                   )
14   LOWE'S HOME CENTERS, LLC,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17          The parties report they had come to terms of settlement. (Doc. 17.) They indicate that they are

18   working on a settlement agreement and expect to have the agreement signed and finalized in 45 days.

19   (Id. at 2.) Thus, the Court ORDERS:

20          1. The stipulation to dismiss the action SHALL be filed no later than February 10, 2020;

21          2. All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:    December 27, 2019                          /s/ Jennifer L. Thurston
27                                                    UNITED STATES MAGISTRATE JUDGE

28
